Citation Nr: 1437452	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-29 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a right eye disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1966 to April 1972 with additional service in the United States Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that rating decision, the RO denied service connection for hearing loss, tinnitus, and a right eye disorder.  

In October 2013, the Board found that new and material evidence had bene received to reopen the Veteran's claim for service connection for hearing loss, but denied the merits of that claim.  Therefore, that issue is no longer for appellate consideration.  

The Board also remanded the claims for service connection for tinnitus and a right eye disorder for further development in October 2013.  Subsequently, the Appeals Management Center (AMC) issued a June 2014 rating decision granting service connection for tinnitus.  The Board finds that the AMC's grant of service connection for that issue constitutes a full grant of the benefits sought on appeal.  The record currently available to the Board indicates that the appellant has not initiated an appeal with the initial rating or effective date.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AMC's June 2014 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

The issue of entitlement to service connection for a right eye disorder has been returned to the Board for appellate review.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  All of the documents in Virtual VA are duplicative of those in VBMS.

The issue of entitlement to service connection for a left eye disorder has been raised by the Veteran in his October 2007 claim and May 2008 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the case in October 2013, in pertinent part, to afford the Veteran a VA examination.  In particular, the Board requested that the examiner provide an opinion as to the likelihood that current right disorder is related to his military service, including an injury in July 1978.  A January 2014 VA examiner assessed the Veteran as having status post history of foreign body with debris in the right eye July 1978; minimal asymptomatic vitreal floaters; status post cataract extraction of the left eye with residual hyperphoria with asthenopia and mild esophoria; early mild cortical cataract of the right eye; and probable old quiet histoplasmosis retinitis.  However, he did not state an opinion regarding the etiology of the right eye disorders identified.  As such, there has not been substantial compliance with the October 2013 remand directives, and the case must be remanded again to ensure due process.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a right eye disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any relevant, outstanding VA treatment records.  

2.  After completing the foregoing development, the AOJ should refer the Veteran's VBMS file to the January 2014 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion to determine the nature and etiology of any currently diagnosed right eye disorder.

It should be noted that the January 2014 examination yielded right eye assessments of: status post history of foreign body with debris in the right eye, minimal asymptomatic vitreal floaters, early mild cortical cataract of the right eye, and probable old quiet histoplasmosis retinitis.  

The Veteran also reported in his May 2008 notice of disagreement that he was diagnosed with tattoo, or floaters, in the right inferonasal quadrant in July 1978 and that his current treatment records from the Great Lakes Naval Hospital continue to show floaters.  

The examiner should review the VBMS claims file, including the July 1978 service treatment records, and state whether it is at least as likely as not that any current right eye disorder is causally or etiologically related to the Veteran's military service, including the July 1978 injury.  

In providing these opinions, the examiner should discuss the July 1978 treatment records listing an impression of conjunctival debris tattoo, right eye, inferonasal quadrant; and the July 2008 Great Lakes Naval Hospital treatment records also showing floaters.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history.[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should ensure that there has been compliance with these directives and should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



